Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 2, 4, 6-8 and 10 are currently under examination, wherein claim 1 has been amended in applicant’s amendment filed on December 10, 2021. Claim 3 has been cancelled by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous rejections of claims 1-4, 6-8 and 10 under 35 U.S.C. 103 as stated in the Office action dated September 15, 2021 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki (US Pub. 2012/0048426 A1).
	With respect to claims 1, 2, 4, 7 and 8, Ishizaki (‘426 A1) discloses a mixture comprising a solder powder obtained by reducing a metal salt in a solvent and comprising at least one metal selected from the group consisting of Au, Pt, Pd, Ag, Rh, Cu, Bi, Pb, Sn and Ni and a combination in a form of an organic coating  and the solvent 
	With respect to claim 6, Ishizaki (‘426 A1) discloses that the fatty acid may comprise a saturated fatty acid (paragraphs [0061] and [0088]), at least suggesting the feature as claimed because the claimed ratio of 20% or less includes 0% (i.e. an unsaturated fatty acid is not required to be included).
	With respect to claim 10, Ishizaki (‘426 A1) does not specify the combination mass content range in the mixture. However, it is well known in the art that a flux content range in a solder paste is normally 5-15 mass% which would include the claimed range.

Response to Arguments
4.	The applicant’s arguments filed on December 10, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that the mixture disclosed by Ishizaki (‘426 A1) does not correspond to the solder paste as claimed at all. In response, the examiner notes that the mixture comprising a solder powder and a combination including an organic coating and a solvent would meet the solder paste because the combination would meet the flux and the organic component as claimed wherein the flux would comprise by mass up to 100% of the organic component as claimed.
Second, the applicant argues that the organic coating is not in liquid form. In response, the examiner notes that the majority of the combination (i.e. the solvent that has the same composition as the claimed organic component) wherein the coated nanoparticles disperse is still in liquid form at a normal temperature as claimed.
Third, the applicant argues that Ishizaki (‘426 A1) teaches away from the particle size as claimed. In response, the examiner notes that it is well held that to teach away, a reference must state that it “should not” or “cannot” be used in combination with other features in the prior art. See Para-Ordnance Mfg., Inc. v. SGS Importers Int’l., Inc., 73 F.3d 1085,1090 (Fed. Cir. 1995). In the instant case, Ishizaki (‘426 A1) does not state that particle size range as claimed is not effective for sintering at all.
Fourth, the applicant argues that Ishizaki (‘426 A1) does not disclose the claimed ratio. In response, see examiner’s responses to applicant’s arguments above. The examiner notes that Ishizaki (‘426 A1) discloses that the molar ratio of the fatty acid to 
Fifth, the applicant argues that Ishizaki (‘426 A1) does not teach the mass content range of the organic component in the flux. In response, the examiner notes that Ishizaki (‘426 A1) at least suggests the content range of up to 100% as discussed above.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


1/10/2022